

114 S1692 IS: To amend title 49, United States Code, to clarify the use of a towaway trailer transportation combination, and for other purposes. 
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1692IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Moran (for himself, Mr. Roberts, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to clarify the use of a towaway trailer transportation
			 combination, and for other purposes. 
	
		1.Commercial delivery of light- and medium-duty trailers
 (a)DefinitionsSection 31111(a) of title 49, United States Code, is amended— (1)by redesignating paragraph (3) as paragraph (6);
 (2)by redesignating paragraph (2) as paragraph (3); (3)by redesignating paragraph (4) as paragraph (2); and
 (4)by inserting after paragraph (3) the following:  (4)Towaway trailer transporter combinationThe term towaway trailer transporter combination means a combination of vehicles consisting of a trailer transporter towing unit and 2 trailers or semitrailers—
 (A)with a total combined weight that does not exceed 26,000 pounds; and (B)in which the trailers or semitrailers carry no property and constitute inventory property of a manufacturer, distributor, or dealer of such trailers or semitrailers.
 (5)Trailer transporter towing unitThe term trailer transporter towing unit means a power unit that is not used to carry property while operating in a towaway trailer transporter combination..
 (b)General limitationsSection 31111(b)(1) of such title is amended— (1)in subparagraph (E), by striking or at the end;
 (2)in subparagraph (F), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
					
 (G)has the effect of imposing an overall length limitation of less than 82 feet on a towaway trailer transporter combination..
				(c)Conforming amendments
 (1)Property-carrying unit limitationSection 31112(a)(1) of such title is amended by inserting or trailers or semitrailers transported as part of a towaway trailer transporter combination (as defined in section 31111(a) after truck tractor.
 (2)Access to interstate systemSection 31114(a)(2) of such title is amended— (A)by striking or; and
 (B)by inserting , or any towaway trailer transporter combination (as defined in section 31111(a)) that is not longer than 82 feet before the period at the end.